Citation Nr: 0119418	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds (SFW), with injury to muscle group (MG) 
XVII, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
neuritis, sciatic and ilioinguinal nerves, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
back disability described as, sacroiliac injury with 
limitation of motion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to February 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran's representative, in the 
Appellants' Brief dated in June 2001, appears to be raising 
the issue of clear and unmistakable error (CUE) in the RO 
rating decision of July 21, 1945.  This issue has not been 
certified to the Board at this time and is referred back to 
the RO for development.  Likewise, a review of the record 
reveals that a recent decision by the RO denied entitlement 
to special monthly compensation based on aid and attendance 
for being housebound.  These issues have not been fully 
developed for appellate review, and are not before the Board 
at this time.  Kellar v. Brown, 6 Vet. App. 157 (1994); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  Because 

of the change in the law brought about by the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the veteran apparently suffered a cardiovascular 
accident (CVA) in approximately 1997.  The medical records 
pertaining to the CVA, and the subsequent hospitalization, 
treatment and residuals are noticeably not in the claims 
file.  These records are essential in evaluating the 
veteran's current physical condition and in adjudicating his 
claim.  The RO must make an attempt to obtain these records.

In a January 2000 VA examination, the examiner noted that he 
was supposed to evaluate several range of motion (ROM) issues 
related to the veteran's multiple SFWs.  However, as the 
veteran was confined to a wheelchair and attended 100 percent 
of the time by his wife, ROM could not be evaluated.  He was 
noted to be status post (SP) CVA.  He sustained multiple SFWs 
in 1944 with a buttock injury and some paralysis of the right 
ilioinguinal nerve and a sacroiliac problem.  The examiner 
diagnosed SP left, CVA; SP multiple SFWs, right ilioinguinal 
and sacroiliac areas.  He noted that he was unable to 
evaluate the veteran because, "he's confined to the 
wheelchair, and he can't stand alone."  It was very 
difficult even attempting to get him out of his wheelchair 
with assistance.  The examiner failed to offer an opinion as 
to whether the veteran's confinement to the wheelchair, and 
inability to stand, was due to his service-connected 
disabilities, or his much more current CVA.  


However, in its March 2000 rating decision, the RO states 
that "[i]t is apparent from the information available that 
the veteran's inability to ambulate is secondary to his 
stroke and not to the service connected disabilities."  The 
Board must reject this RO decision in the absence of any 
supporting professional medical opinions, or evidence.   

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals.  The duty to assist includes obtaining medical 
records, examinations, and opinions where indicated by the 
facts and circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

Records should be obtained for any and all available 
treatment and hospitalization  that the veteran has received 
for his service connected disabilities, as well as for his 
recent CVA.  These should be reviewed by a medical expert and 
he should be accorded another examination for disability 
evaluation purposes.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for his service connected SFW 
residuals, including injuries to MG XVII; 
neuritis, sciatic and ilioinguinal nerve 
impairment; limitation of motion, 
residuals of sacroiliac injuries; as well 
as for his recent nonservice-connected 
CVA.  After securing any necessary 
releases, the RO should make all 
reasonable efforts to obtain the medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the 

claims folder should contain 
documentation of the attempts made. The 
veteran should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurological evaluations to determine the 
extent of his service-connected residuals 
of SFWs, including injuries to MG XVII; 
neuritis, sciatic and ilioinguinal nerve 
impairment; limitation of motion, 
residuals of sacroiliac injuries.  All 
indicated tests and studies should be 
accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand must be 
made available to the examiners and  
reviewed in conjunction with the 
examinations.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected SFW residuals, 
including, specifically, the effects of 
pain and weakness on range of motion and 
functionality-in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and of DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiners are to specifically indicate 
if they are not able to distinguish 
between manifestations attributable to the 
veteran's service-connected disabilities, 
and his nonservice-connected CVA 
residuals.  In addition, or in the 
alternative, the examiners should provide 
an opinion as to all symptoms attributable 
to the service-connected disabilities and, 
to the extent feasible, provide an opinion 
as to the combined effect of all 
manifestations of service-connected 
disability (as opposed to his nonservice-
connected CVA, first seen in 1997). 


The examiner(s) is(are) asked to identify 
the information on which s/he(they) based 
the opinion(s).  The opinion(s) should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinion(s) 
should also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon.

3.  In the alternative, if the veteran is 
unable to report for scheduled 
examinations, the RO should attempt to 
tailor its assistance to the veteran's 
circumstances (see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), including 
requesting a field examination or 
returning the claims file, including any 
and all newly acquired evidence, to the 
examiner who conducted the January 2000 VA 
examinations, or another examiner(s) for 
clarification.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all  notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of 

the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

